Citation Nr: 9909113	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for anxiety neurosis 
with post traumatic stress disorder (PTSD) features, 
currently evaluated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and several family members


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from August 1966 to 
March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied an increased rating for anxiety and 
entitlement to a total disability evaluation based on 
individual unemployability.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

Given the favorable grant of a 100 percent schedular 
evaluation on the issue of the veteran's neuropsychiatric 
disability, the Board finds that the claim of entitlement to 
a total rating for compensation purposes based on individual 
unemployability is rendered moot.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran has been shown to be demonstrably unable to 
obtain or retain employment based on the criteria in effect 
at the time the appeal was instituted.  



CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, the criteria 
for an evaluation of 100 percent for anxiety neurosis with 
PTSD features have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.129, 4.130, 4.132, 
Diagnostic Code (DC) 9400 (1996); 38 C.F.R. §§ 4.125-4.130, 
DC 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

While this appeal was pending, the applicable rating criteria 
for mental disorders were amended effective November 7, 1996.  
See 38 C.F.R. §§ 4.125-4.130 (1998).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that the old regulations are more favorable to 
the veteran.  Accordingly, the Board finds that a 100 percent 
evaluation is warranted.  

Under the old regulations, in effect until November 6, 1996, 
a 50 percent evaluation was warranted for a generalized 
anxiety disorder with considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation required 
lesser symptomatology than a 100 percent evaluation, such as 
to produce severe impairment of social and industrial 
adaptability.  A 100 percent evaluation required active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  Importantly, a 100 percent 
evaluation could also be granted if the veteran was 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132 (1996); Johnson v. Brown, 7 Vet. App. 95 
(1994) (adopting view that criteria listed in DC 9411 were 
each independent basis for granting a 100 percent rating).

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (1996).

Under regulations in effect since November 1996 (and 
considered by the RO), a 50 percent evaluation will be 
assigned for a generalized anxiety disorder which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (1998).

In a March 1995 personal hearing, the veteran testified that 
he had difficult working in the past because of problems 
dealing with authority figures, lost control of his anger, 
and was on medication for nerves and explosive behavior.  He 
stated that he still had problems dealing with people, had no 
social activities because he could not handle a crowd, struck 
out at people without meaning to, did not sleep well even 
with medication, and had nightmares.  He had been married 
eight years and had one child but was not getting along very 
well.  He related that he did not have patience with his 
child, and did not get along with his family.  He also had 
suicide thoughts on a regular basis, had problems with 
memory, and watched television during the day.  He was not 
comfortable going to restaurants unless he could get a corner 
booth when it was not crowded, and did not attend his child's 
school functions because of the crowd.  His wife testified 
that he could not be around their daughter, could not work at 
her business because he did not handle customers, missed his 
medication, had talked to her about suicide, did not drive 
because of anger, rarely had friends visit, and forgot 
things.  

Outpatient treatment notes dated from October 1995 to 
September 1996 reveal that the veteran complained of 
nervousness, a suicide attempt, sleeplessness, irritability, 
hostility, low energy, violent behavior, and anxiety.  
Medications were adjusted and he continued to receive therapy 
on an outpatient basis.

In the most recent VA mental disorders examination report 
dated in June 1996, the veteran reported being unemployed 
since 1988.  He was being treated at the outpatient PTSD 
clinic and had a past history of alcohol dependence.  He 
complained of trouble with temper, nightmares, sleep, and 
irritability.  He had a hard time getting along with co-
workers and supervisors.  He spent his time at home on the 
sofa watching television.  Mental status examination revealed 
that he was alert with clear sensorium.  He was cooperative 
and oriented to person, place, day, date, and situation.  His 
immediate memory was intact and remote memory was intact to 
testing, although general fund of information was average.  
He had a chronically depressed mood, his affect was 
depressed, and he was anxious with low frustration tolerance 
and irritability.  He had a history suicidal and homicidal 
ideations.  One past incident of experiencing auditory 
hallucinations was noted but no persistent auditory or visual 
hallucinations were reported.  The final diagnoses included 
PTSD, service-connected as neurosis with associated anxiety 
and depression and multiple medical problems resulting in 
social and occupational impairment creating unemployability, 
and history of alcohol dependence, in remission.

In an October 1996 letter from the veteran's treating VA 
staff psychiatrist, it was noted that the veteran had been 
diagnosed with PTSD, which was termed neurosis on VA 
documents.  She indicated that he persistently reexperienced 
several specific traumas, recurrent and intrusive distressing 
recollections, recurrent distressing nightmares, dissociative 
flashback episodes, and intense psychological and 
physiological distress on exposure to internal or external 
cues.  He showed persistent avoidance of stimuli associated 
with his traumatic experiences and numbing of general 
responsiveness as evidenced by efforts to avoid thoughts, 
feelings, or conversations associated with trauma, his 
markedly diminished participation in social activities, his 
feelings of estrangement from other human beings, and 
restricted range of affect.  He showed persistent symptoms of 
increased arousal, severe sleep disturbances, irritability, 
outbursts of anger, difficulty concentrating, hypervigilance, 
paranoia, and exaggerated startle response.  She asserted 
that all of these symptoms had affected the veteran's ability 
to obtain and maintain gainful employment.  She concluded 
that he was completely disabled and was totally unable to 
maintain gainful employment.  The expected prognosis was that 
this disability was due to his symptoms of PTSD and was 
permanent.

In a February 1997 discharge note, the veteran had been 
admitted for PTSD crisis following a suicide attempt 
approximately a week prior to admission.  After treatment, he 
was discharged with diagnoses of PTSD, and alcohol dependence 
in remission.  The discharge summary also noted that the 
veteran was able to resume pre-hospital activities but was 
"never employable."  Outpatient treatment notes dated from 
February 1997 to April 1997, show treatment for crisis 
intervention in the PTSD day program due to distress over a 
recent divorce, and attendance at several group therapy 
sessions.  He was discharged from the day program after 
approximately one week.  Additional treatment is shown for 
PTSD.

In a May 1997 psychology evaluation note, the examiner 
related that he was asked to examine the veteran to evaluate 
employability and the feasibility of vocational 
rehabilitation.  The veteran reported that he had obtained an 
associate's degree in liberal arts in the 1970s and had 
attended a few classes at a four-year college but dropped out 
when he could not handle being around people.  A 
deteriorating work history was described and he last 
attempted to work in 1988.  Some physical problems were also 
noted included arthritis, status post spinal fusion, and the 
need to walk with a cane, causing a slight impairment in his 
ability to engage in competitive work, but were not the 
primary cause.  He was awarded social security disability 
benefits in 1993 and had a long history of psychiatric 
treatment.  

The veteran described his typical day as staying in bed or in 
the house sharpening knives, maybe watching television, and 
only going outside to shoot his gun.  He had significant 
problems being around others, was easily frustrated, angered 
easily, and was not able to modulate his anger.  He had a 
history of physically attacking others during rages and 
generally stayed away from people, living in isolation and 
experiencing severe anxiety being around others.  With 
respect to his psychiatric disability, he was noted to have 
impaired concentration, often getting confused in following 
directions, and exhibiting difficulty in focusing on a 
particular subject.  Recent memory was poor and admitted that 
he had problems keeping up with every day events.  Although 
his speech was normal, his thinking was sluggish, slow, and 
fragmented. 

The examiner concluded that the severity of the veteran's 
symptoms limited his ability to remember and to process work 
procedures and instructions.  In addition, emotional lability 
prevented him from getting along with co-workers without 
distracting them or exhibiting behavioral extremes.  The 
examiner opined that these psychiatric problems prevented the 
veteran from being able to meet the demands of work on a 
sustained basis in a competitive work environment.  He 
maintained that the symptoms were chronic in nature, with a 
poor prognosis for improvement.  Vocational rehabilitation 
was found not to be feasible.

In a May 1997 personal hearing, the veteran testified that he 
could not deal with crowds, had remarried his fourth wife, 
had panic attacks, and was on medication for temper control.  
He kept loaded weapons in the house, had had over 50 jobs, 
had problems with authority figures, and had nightmares.  He 
described his relationship with his young daughter as poor, 
and his mother helped him take care of her.  He had thoughts 
of suicide, rarely left the house, had few friends, and was 
bothered by crowds.  Upon further questioning, he reported 
that he watched television during the days, did not get along 
with his mother, and had regular medical treatment.  His wife 
testified that they had been married since May 1996 and had 
gone to elementary school together.  She remarked that they 
could not go out socially, he could not tolerate crowds, did 
not attend her family functions, was easily startled, and 
could not get along with people.  She described his memory as 
poor, and he did not go shopping with her.  She had not left 
him alone since a suicide attempt in February 1997.

Finally, in a hearing before the undersigned Member of the 
Board in November 1998, the veteran testified that he had 
daily flashbacks, was withdrawn, had intrusive thoughts of 
Vietnam, nightmares, difficulty sleeping, an explosive 
temper, startled easily, very rarely went shopping in public, 
and was getting regular treatment at the VA.  He last worked 
in 1988 due to his anxiety disorder.  Upon further 
questioning, he related that he received treatment as 
Tuscaloosa because they would no longer see him at Huntsville 
because he would not surrender his guns.  He had attempted 
suicide twice and had regular visits with his psychiatrist.  
He reported that the medication made it difficult for him to 
function, he was more irritable and shaky, and had panic 
attacks.  

The veteran's wife testified that they had been married for 
three years and had been married before in the early 1980s.  
She reported that he stayed drunk constantly but she 
understood now that he had PTSD but it had been more 
difficult than she imagined.  She reflected that they could 
not do normal social things like movies and shopping because 
he did not like crowds.  He could not celebrate holidays with 
her family and spent most of his days in the bedroom.  He had 
nightmares, was snappy and standoffish, and could not deal 
with an employer.  His mother testified that she could not 
get along with him now but he was altogether different before 
he went into service.  She was fearful of living in his house 
and would not leave his daughter alone in the house with him.  
His ex-wife testified that they were married for nine years.  
During that time, they owned a convenience store but he could 
not deal with the customers and PTSD contributed to the 
break-up of their marriage.  His ten-year-old daughter 
testified that he became angry sometimes easily and raised 
his voice at her most of the time.  He never went to her 
school and she did not want him to.  She reported that he 
said dirty words to her and lost control of himself.  

After reviewing the applicable rating criteria in effect both 
prior to and since November 7, 1996, and the reported 
objective findings and subjective complaints, the Board is of 
the opinion that a 100 percent evaluation for anxiety 
neurosis with PTSD features is warranted.  First, the Board 
finds that a 100 percent evaluation is warranted for the 
period prior to November 7, 1996, simply on the basis that 
the veteran was found to be unemployable.  Although the 
medical evidence of record does not show that the veteran 
behavior demonstrated totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
fantasy, confusion, panic, or profound retreat from mature 
behavior, several treating physicians have determined that he 
is unemployable based on his neuropsychiatric disorder.  
Additional medical records also support a finding that he is 
unable to work due to a psychiatric disability.  Accordingly, 
the Board finds the veteran was demonstrably unable to obtain 
or retain employment, which is sufficient, in and of itself, 
to warrant a 100 percent schedular rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

Next, although the evidence does not support a 100 percent 
evaluation for the period after November 1996, the Board is 
directed to consider whether the old or new criteria are most 
favorable to the veteran.  VAOPGCPREC 11-97; Dudnick v. 
Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Specifically, there is no 
evidence that the veteran experiences gross impairment in 
thought process, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to maintain 
personal hygiene, and the like, which would warrant a 100 
percent evaluation under the new criteria.  Nonetheless, the 
Board is compelled to find that the old criteria, requiring 
only that the veteran be demonstrably unable to obtain or 
retain employment in order to warrant a 100 percent 
evaluation, more favorable than the new criteria which 
requires more severe psychiatric symptomatology.  See 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998) (a readjustment 
in the rating schedule cannot be used to reduce a disability 
rating unless improvement in the disability has been shown).  
Accordingly, the Board concludes the assignment of a 100 
percent rating is warranted.


ORDER

Entitlement to an evaluation of 100 percent for anxiety 
neurosis with PTSD features is granted, subject to the law 
and regulations governing the award of monetary benefits.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

- 11 -


- 10 -


